--------------------------------------------------------------------------------

Exhibit 10.3























EMPLOYEE MATTERS AGREEMENT


BY AND BETWEEN


KAR AUCTION SERVICES, INC.


AND


IAA, INC.


DATED AS OF JUNE 27, 2019


















--------------------------------------------------------------------------------



TABLE OF CONTENTS
         
Page
     
Article I
     
DEFINITIONS
     
Section 1.01
Definitions
1
Section 1.02
Interpretation
3
     
Article II
     
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES
     
Section 2.01
General Principles
4

Section 2.02
Service Credit
5

Section 2.03
Benefit Plans
5

Section 2.04
Individual Agreements
6

Section 2.05
Non-U.S. Jurisdictions
6
Section 2.06
Assignment and Assumption of Assets and Liabilities
6
     
Article III
     
ASSIGNMENT OF EMPLOYEES
     
Section 3.01
Active Employees
7
     
Article IV
     
EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION
     
Section 4.01
Generally
8

Section 4.02
Equity Incentive Awards
8

Section 4.03
Non-Equity Incentive Plans
11
Section 4.04
Director Compensation
11
     
Article V
     
U.S. QUALIFIED RETIREMENT PLANS
     
Section 5.01
SpinCo U.S. Savings Plan
12
     
Article VI
     
Director Deferred Compensation Plan
     
Section 6.01
KAR
13

Section 6.02
SpinCo.
13
     
Article VII
     
WELFARE BENEFIT PLANS
     
Section 7.01
Welfare Plans
14

Section 7.02
U.S. COBRA and HIPAA
14

Section 7.03
Vacation, Holidays and Leaves of Absence
15

Section 7.04
Severance and Unemployment Compensation
15

Section 7.05
Workers’ Compensation
15

Section 7.06
Insurance Contracts
15

Section 7.07
Third-Party Vendors
15

Section 7.08
SpinCo Retained Welfare Plans
15




i


--------------------------------------------------------------------------------




     
Article VIII
     
NON-U.S. EMPLOYEES
     
Section 8.01
General
16
     
Article IX
     
MISCELLANEOUS
     
Section 9.01
Employee Records
16

Section 9.02
Preservation of Rights to Amend
16

Section 9.03
Fiduciary Matters
17

Section 9.04
Further Assurances
17

Section 9.05
Counterparts; Entire Agreement; Corporate Power
17

Section 9.06
Governing Law
17

Section 9.07
Assignability
17

Section 9.08
Third-Party Beneficiaries
18

Section 9.09
Notices
18

Section 9.10
Severability
18

Section 9.11
Force Majeure
19

Section 9.12
Headings
19

Section 9.13
Survival of Covenants
19

Section 9.14
Waivers of Default
19

Section 9.15
Dispute Resolution
19

Section 9.16
Specific Performance
19

Section 9.17
Amendments
19

Section 9.18
Interpretation
19

Section 9.19
Limitations of Liability
19

Section 9.20
Mutual Drafting
19




ii


--------------------------------------------------------------------------------



EMPLOYEE MATTERS AGREEMENT


This EMPLOYEE MATTERS AGREEMENT, dated as of June 27, 2019 (this “Agreement”),
is by and between KAR Auction Services, Inc., a Delaware corporation (“KAR”),
and IAA, Inc., a Delaware corporation and wholly owned subsidiary of KAR
(“SpinCo”).


WHEREAS, as contemplated by the Separation and Distribution Agreement between
KAR and SpinCo dated June 27, 2019, KAR and SpinCo desire to enter into this
Agreement to provide for the allocation of Assets, Liabilities, and
responsibilities with respect to certain matters relating to employees and other
individual service providers (including employee compensation and benefit plans
and programs) between them.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:


ARTICLE I


DEFINITIONS


Section 1.01            Definitions.  For purposes of this Agreement, the
following terms shall have the meanings set forth below.  Capitalized terms used
in this Agreement but not otherwise defined herein shall have the meanings
ascribed to them in the Separation and Distribution Agreement.


“17/18 KAR PRSU” shall have the meaning set forth in Section 4.02(b)(i).


“19 KAR PRSU” shall have the meaning set forth in Section 4.02(b)(ii).


“19 SpinCo PRSU” shall have the meaning set forth in Section 4.02(b)(ii).


“Action” shall have the meaning set forth in the Separation and Distribution
Agreement.


“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.


“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto (which may be delivered as soon as
practicable following the Effective Time) and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.17.


“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.


“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.


“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
savings plans, thrift plans, supplemental pension plans and Welfare Plans, and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, travel reimbursement, vacation, sick, personal or bereavement
days, leaves of absences and holidays; provided, however, the term “Benefit
Plan” does not include any government-sponsored benefits, such as workers’
compensation, unemployment or any similar plans, programs or policies.


“Closing KAR Stock Price” shall have the meaning set forth in Section
4.02(a)(i)(B).


“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.


“Covered Participants” shall have the meaning set forth in Section 6.02(a).


“Effective Time” shall mean the Distribution Effective Time as defined in the
Separation and Distribution Agreement.


“Employee” shall mean any KAR Group Employee or SpinCo Group Employee.


“Employment Taxes” shall mean any federal, state, local or foreign Taxes,
charges, fees, duties, levies, imposts, rates, social security contributions or
other assessments or obligations, in each case in the nature of a Tax, imposed
on, due or asserted to be due from (i) Employees or Former Employees or (ii) the
KAR Group or the SpinCo Group as employers or former employers of such Employees
or Former Employees including employers’ and employees’ portions of Federal
Insurance Contributions Act Taxes, employers’ Federal Unemployment Tax Act taxes
and state and local unemployment insurance taxes, and employers’ withholding,
reporting and remitting obligations with respect to any such Taxes or employees’
federal, state and local income taxes that are imposed on or due from Employees
or Former Employees.


“Equity Award Deduction” shall mean any Tax deduction that may be taken pursuant
to applicable Law with respect to any KAR Award or any SpinCo Award held by any
Employee or any Former Employee.


“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


“Former Employees” shall mean Former KAR Group Employees and Former SpinCo Group
Employees.


“Former KAR Group Employee” shall mean any individual who is a former employee
of KAR or any of its Subsidiaries as of the Effective Time and who is not a
Former SpinCo Group Employee.

--------------------------------------------------------------------------------



“Former SpinCo Group Employee” shall mean any individual who is a former
employee of KAR or any of its Subsidiaries as of the Effective Time and who,
during the final twelve (12) months of his or her employment, was primarily in
the service of the SpinCo Business.


“General Continuation Period” shall mean a period of time commencing as of the
Distribution Date and ending on December 31, 2019.


“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.


“Individual Agreement” shall mean any individual (i) employment contract, (ii)
retention, severance or change of control agreement, (iii) expatriate (including
any international assignee) contract or agreement (including agreements and
obligations regarding repatriation, relocation, equalization of taxes and living
standards in the host country), or (iv) other agreement containing restrictive
covenants (including confidentiality, non-competition and non-solicitation
provisions) between a member of the KAR Group and a SpinCo Group Employee, as in
effect immediately prior to the Effective Time.


“IRS” shall mean the United States Department of Treasury Internal Revenue
Service.


“KAR” shall have the meaning set forth in the preamble to this Agreement.


“KAR Award” means the adjusted KAR Options, the KAR RSUs, KAR Restricted Stock
Awards, and the KAR PRSUs, collectively.


“KAR Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by KAR or any of its Subsidiaries immediately prior to the Effective
Time, excluding any SpinCo Benefit Plan.


“KAR Change of Control” shall have the meaning set forth in Section 4.02(h).


“KAR Compensation Committee” shall mean the Compensation Committee of the KAR
Board.


“KAR Director Plan” shall have the meaning set forth in Section 6.01.


“KAR Equity-Based Plans” means the Stock Incentive Plan and the 2009 Omnibus
Stock and Incentive Plan, each as amended from time to time.


“KAR ESPP” shall have the meaning set forth in Section 4.02(m)(i).


“KAR Group Employee” shall mean each individual who is employed by the KAR Group
as of the Effective Time and who is not a SpinCo Group Employee (including any
such individual who is not actively working as of the Effective Time as a result
of illness, injury, vacation or other leave of absence).


“KAR Savings Plan” shall mean the KAR Auction Services, Inc. 401(k) Plan.


“KAR Service Provider” shall mean each KAR Group Employee and each individual
who is a member of the KAR Board as of the Effective Time and is not a
Transferred Director.


“KAR Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained or contributed to by KAR or any of its Subsidiaries for the benefit
of Employees or Former Employees, including but not limited to each Welfare Plan
listed on Schedule 1.01(c) but excluding any SpinCo Welfare Plan.


“Opening KAR Stock Price” shall have the meaning set forth in Section
4.02(a)(i)(B).


“Opening SpinCo Stock Price” shall have the meaning set forth in Section
4.02(a)(i)(B).


“Option,” when immediately preceded by “KAR,” means an option (either
nonqualified or an incentive stock option) to purchase KAR Shares granted by KAR
prior to the Effective Time pursuant to a KAR Equity-Based Plan and, when
immediately preceded by “SpinCo,” means an option to purchase SpinCo Shares,
which option is granted pursuant to the SpinCo Long Term Incentive Plan as part
of the adjustment to KAR Options as set forth in Section 4.02.


“Party” shall mean a party to this Agreement.


“Providing Party” shall have the meaning set forth in Section 2.02(b).


“PRSU,” when immediately preceded by “KAR,” means a performance-based RSU
granted by KAR prior to the Effective Time pursuant to a KAR Equity-Based Plan
and when immediately preceded by “SpinCo,” means a performance-based RSU granted
by SpinCo granted pursuant to the SpinCo Long Term Incentive Plan as part of the
adjustment to KAR PRSUs as set forth in Section 4.02.
2

--------------------------------------------------------------------------------



“Requesting Party” shall have the meaning set forth in Section 2.02(b).


“Restricted Stock Award,” when immediately preceded by “KAR,” means a KAR Share
granted by KAR prior to the Effective Time pursuant to a KAR Equity-Based Plan
which is subject to vesting and forfeiture restrictions and when immediately
preceded by “SpinCo,” means a SpinCo Share, which is granted pursuant to the
SpinCo Long Term Incentive Plan as part of the adjustment to KAR Restricted
Stock Awards as set forth in Section 4.02 which is subject to vesting and
forfeiture restrictions.


“RSU,” when immediately preceded by “KAR,” means a restricted stock unit granted
by KAR prior to the Effective Time pursuant to a KAR Equity-Based Plan
representing a general unsecured promise by KAR to deliver a KAR Share or an
amount in cash equal to the value of a KAR Share and when immediately preceded
by “SpinCo,” means a restricted stock unit granted by SpinCo representing a
general unsecured promise by SpinCo to deliver a SpinCo Share or an amount in
cash equal to the value of a SpinCo Share, which unit is granted pursuant to the
SpinCo Long Term Incentive Plan as part of the adjustment to KAR RSUs as set
forth in Section 4.02.


“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.


“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.


“SpinCo” shall have the meaning set forth in the preamble to this Agreement.


“SpinCo Award” means the SpinCo Options, the SpinCo RSUs, the SpinCo Restricted
Stock Awards, and the SpinCo PRSUs, collectively.


“SpinCo Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the SpinCo Group as of or after the
Effective Time.


“SpinCo Board” shall mean the Board of Directors of SpinCo.


“SpinCo Change of Control” shall have the meaning set forth in Section 4.02(h).


“SpinCo Director Plan” shall have the meaning set forth in Section 6.02(a).


“SpinCo Group Employee” shall mean those individuals employed by the SpinCo
Group as of the Effective Time (including any such individual who is not
actively working as of the Effective Time as a result of illness, injury,
vacation or other leave of absence).


“SpinCo Long Term Incentive Plan” means the SpinCo Omnibus Stock and Incentive
Plan adopted by SpinCo prior to the Effective Time.


“SpinCo Retained Welfare Plans” shall have the meaning set forth in Section
7.08.


“SpinCo Savings Plan” shall mean the IAA 401(k) Plan.


“SpinCo Service Provider” shall mean each SpinCo Group Employee and each
individual who is a member of the SpinCo Board as of the Effective Time,
including the Transferred Directors.


“SpinCo Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained or contributed to by any member of the SpinCo Group for the benefit
of SpinCo Group Employees and Former SpinCo Group Employees.


“Transferred Director” shall have the meaning set forth in Section 4.04(a).


“U.S.” shall mean the United States of America.


“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts or cashable credits.


Section 1.02            Interpretation. Section 10.16 of the Separation and
Distribution Agreement is hereby incorporated by reference.
3

--------------------------------------------------------------------------------



ARTICLE II


GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES


Section 2.01            General Principles.


(a)            Acceptance and Assumption of SpinCo Liabilities.  On or prior to
the Effective Time, but in any case prior to the Distribution, SpinCo and the
applicable SpinCo Designees shall accept, assume and agree to faithfully
perform, discharge and fulfill all of the following Liabilities in accordance
with their respective terms (each of which shall be treated as a SpinCo
Liability), regardless of when or where such Liabilities arose or arise, or
whether the facts on which they are based occurred prior to or subsequent to the
Effective Time, regardless of where or against whom such Liabilities are
asserted or determined (including any Liabilities arising out of claims made by
KAR’s or SpinCo’s respective directors, officers, Employees, Former Employees,
agents, Subsidiaries or Affiliates against any member of the KAR Group or the
SpinCo Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
KAR Group or the SpinCo Group, or any of their respective directors, officers,
Employees, Former Employees, agents, Subsidiaries or Affiliates:


(i)            any and all wages, salaries, incentive compensation (as the same
may be modified by this Agreement), equity compensation (as the same may be
modified by this Agreement), commissions, bonuses and any other employee
compensation or benefits payable to or on behalf of any SpinCo Group Employees
and Former SpinCo Group Employees after the Effective Time, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses or other employee compensation or benefits are or may have
been awarded or earned;


(ii)            any and all Liabilities whatsoever with respect to claims made
by or with respect to any SpinCo Group Employees or Former SpinCo Group
Employees in connection with any Benefit Plan not retained or assumed by any
member of the KAR Group pursuant to this Agreement, the Separation and
Distribution Agreement or any Ancillary Agreement;


(iii)            any and all Employment Taxes with respect to SpinCo Group
Employees and Former SpinCo Group Employees;


(iv)            any and all other employment or service-related Liabilities with
respect to SpinCo Group Employees and Former SpinCo Group Employees; and


(v)            any and all Liabilities expressly assumed or retained by any
member of the SpinCo Group pursuant to this Agreement or Schedule 2.4(a) of the
Separation and Distribution Agreement.


(b)            Acceptance and Assumption of KAR Liabilities.  On or prior to the
Effective Time, but in any case prior to the Distribution, KAR and certain
members of the KAR Group designated by KAR shall accept, assume and agree to
faithfully perform, discharge and fulfill all of the following Liabilities held
by SpinCo or any SpinCo Designee and KAR and the applicable members of the KAR
Group shall be responsible for such Liabilities in accordance with their
respective terms (each of which shall be treated as a KAR Liability), regardless
of when or where such Liabilities arose or arise, or whether the facts on which
they are based occurred prior to or subsequent to the Effective Time, regardless
of where or against whom such Liabilities are asserted or determined (including
any Liabilities arising out of claims made by KAR’s or SpinCo’s respective
directors, officers, Employees, Former Employees, agents, Subsidiaries or
Affiliates against any member of the KAR Group or the SpinCo Group) or whether
asserted or determined prior to the date hereof, and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud or misrepresentation by any member of the KAR Group or the SpinCo
Group, or any of their respective directors, officers, Employees, Former
Employees, agents, Subsidiaries or Affiliates:


(i)            any and all wages, salaries, incentive compensation (as the same
may be modified by this Agreement), equity compensation (as the same may be
modified by this Agreement), commissions, bonuses and any other employee
compensation or benefits payable to or on behalf of any KAR Group Employees and
Former KAR Group Employees after the Effective Time, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses or other employee compensation or benefits are or may have been awarded
or earned;


(ii)            any and all Liabilities whatsoever with respect to claims made
by or with respect to any KAR Group Employees or Former KAR Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
SpinCo Group pursuant to this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement;


(iii)            any and all Employment Taxes with respect to KAR Group
Employees and Former KAR Group Employees;


(iv)            any and all other employment or service-related Liabilities with
respect to KAR Group Employees and Former KAR Group Employees; and


(v)            any and all Liabilities expressly assumed or retained by any
member of the KAR Group pursuant to this Agreement or Schedule 2.4(b) of the
Separation and Distribution Agreement.


(c) Unaddressed Liabilities.  To the extent that this Agreement does not address
particular Liabilities under any Benefit Plan and the Parties later determine
that they should be allocated in connection with the Distribution, the Parties
shall agree in good faith on the allocation, taking into account the handling of
comparable Liabilities under this Agreement.
4

--------------------------------------------------------------------------------



Section 2.02            Service Credit.


(a)            Service for Eligibility, Vesting and Benefit Purposes.  The
SpinCo Benefit Plans shall, and SpinCo shall cause each member of the SpinCo
Group to, recognize each SpinCo Group Employee’s and each Former SpinCo Group
Employee’s full service with KAR or any of its Subsidiaries or predecessor
entities at or before the Effective Time, to the same extent that such service
was credited by KAR for similar purposes prior to the Effective Time as if such
full service had been performed for a member of the SpinCo Group, for purposes
of eligibility, vesting and determination of level of benefits under any such
SpinCo Benefit Plan.


(b)            Evidence of Prior Service.  Notwithstanding anything in this
Agreement to the contrary, but subject to Section 3.02 and applicable Law, upon
reasonable request by either Party (the “Requesting Party”), the other Party
(the “Providing Party”) will provide to the Requesting Party copies of any
records available to the Providing Party to document the service, plan
participation and membership of Former Employees of the Providing Party who are
then Employees of the Requesting Party, and will cooperate with the Requesting
Party to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and calculation of
benefits with respect to any such Employee.


Section 2.03            Benefit Plans.


(a)            Establishment of Plans.  Before the Effective Time, SpinCo shall,
or shall cause an applicable member of the SpinCo Group to, adopt Benefit Plans
(and related trusts, if applicable), with terms comparable (or such other
standard as is specified in this Agreement with respect to any particular
Benefit Plan) to those of the corresponding KAR Benefit Plans.  The U.S. KAR
Benefit Plans are listed on Schedule 2.03(a)(i) and the Canadian KAR Benefit
Plans are listed on Schedule 2.03(a)(ii). SpinCo may limit participation in any
such SpinCo Benefit Plan to SpinCo Group Employees and Former SpinCo Group
Employees who participated in the corresponding KAR Benefit Plan immediately
prior to the Effective Time. SpinCo shall, or shall cause an applicable member
of the SpinCo Group to, adopt such other Benefit Plans as specified in this
Agreement.


(b)            Information and Operation.  KAR shall provide SpinCo with
information describing each KAR Benefit Plan election made by a SpinCo Group
Employee or Former SpinCo Group Employee that may have application to SpinCo
Benefit Plans from and after the Effective Time, and SpinCo shall use its
commercially reasonable efforts to administer the SpinCo Benefit Plans using
those elections. Each Party shall, upon reasonable request, and subject to any
applicable privacy laws, provide the other Party and the other Party’s
respective Affiliates, agents, and vendors all information reasonably necessary
to the other Party’s operation or administration of its Benefit Plans.


(c)            No Diminution of Benefits.  Except as provided herein, during the
General Continuation Period, SpinCo shall provide to each SpinCo Group Employee
and Former SpinCo Group Employee employee benefits under SpinCo Benefit Plans
that, in the aggregate, are substantially similar to the employee benefits
provided to such employees immediately prior to the Effective Time.
Notwithstanding the foregoing, during such period, SpinCo may make such changes,
modifications or amendments to the applicable SpinCo Benefit Plan as may be
required by applicable Law or as are necessary and appropriate to reflect the
Separation.


(d)            No Duplication or Acceleration of Benefits.  Notwithstanding
anything to the contrary in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement, no participant in any SpinCo Benefit Plan
shall receive service credit or benefits to the extent that receipt of such
service credit or benefits would result in duplication of benefits provided to
such participant by the corresponding KAR Benefit Plan or any other plan,
program or arrangement sponsored or maintained by a member of the KAR Group.
Furthermore, unless expressly provided for in this Agreement, the Separation and
Distribution Agreement or in any Ancillary Agreement or required by applicable
Law, no provision in this Agreement shall be construed to create any right to
accelerate vesting or entitlements under any compensation or Benefit Plan,
program or arrangement sponsored or maintained by a member of the KAR Group or
member of the SpinCo Group on the part of any Employee or Former Employee.


(e)            No Expansion of Participation.  Unless otherwise expressly
provided in this Agreement, as otherwise determined or agreed to by KAR and
SpinCo, as required by applicable Law, or as explicitly set forth in a SpinCo
Benefit Plan, a SpinCo Group Employee or Former SpinCo Group Employee shall be
entitled to participate in the SpinCo Benefit Plans at the Effective Time only
to the extent that such SpinCo Group Employee or Former SpinCo Group Employee
was entitled to participate in the corresponding KAR Benefit Plan as in effect
immediately prior to the Effective Time (to the extent that such SpinCo Group
Employee or Former SpinCo Group Employee does not participate in the respective
SpinCo Benefit Plan immediately prior to the Effective Time), it being
understood that this Agreement does not expand (i) the number of SpinCo Group
Employees or Former SpinCo Group Employees entitled to participate in any SpinCo
Benefit Plan or (ii) the participation rights of SpinCo Group Employees or
Former SpinCo Group Employees in any SpinCo Benefit Plans beyond the rights of
such SpinCo Group Employees or Former SpinCo Group Employees under the
corresponding KAR Benefit Plans, in each case, after the Effective Time.


(f)            Transition Services.  The Parties acknowledge that the KAR Group
or the SpinCo Group may provide administrative services for certain of the other
Party’s compensation and benefit programs for a transitional period under the
terms of the Transition Services Agreement. The Parties agree to enter into a
business associate agreement (if required by HIPAA or other applicable health
information privacy Laws) in connection with such Transition Services Agreement.
To the extent that any services that are required to be provided by a Party
under this Agreement are instead provided by the other Party under the
Transition Services Agreement, the obligation of the relevant Party to provide
such services under this Agreement shall commence at the expiration of the
transitional period for such services under the Transition Services Agreement.
5

--------------------------------------------------------------------------------



(g)            Beneficiaries.  References to KAR Group Employees, Former KAR
Group Employees, SpinCo Group Employees, Former SpinCo Group Employees, and
non-employee directors of either KAR or SpinCo (including Transferred
Directors), shall be deemed to refer to their beneficiaries, dependents,
survivors and alternate payees, as applicable.


Section 2.04            Individual Agreements.


(a)            Assignment by KAR.  To the extent permissible by the terms of any
Individual Agreement and by applicable Law, KAR shall assign, or cause an
applicable member of the KAR Group to assign, to SpinCo or another member of the
SpinCo Group, as designated by SpinCo, all Individual Agreements, with such
assignment to be effective as of the Effective Time.


(b)            Assumption by SpinCo.  To the extent permissible by the terms of
any Individual Agreement and by applicable Law, SpinCo shall assume and honor,
or cause a member of the SpinCo Group to assume and honor,  any Individual
Agreement effective as of the Effective Time.


(c)            Enforcement Rights.


(i)            To the extent that assignment of any such Individual Agreement is
not permitted by the terms of such agreement or by applicable Law, effective as
of the Effective Time, each member of the SpinCo Group shall be considered, to
the extent permitted by the terms of such Individual Agreement and applicable
Law, to be a successor to each member of the KAR Group for purposes of, and a
third−party beneficiary with respect to, such Individual Agreement, such that
each member of the SpinCo Group shall enjoy all of the rights and benefits under
such agreement (including rights and benefits as a third-party beneficiary),
with respect to the business operations of the SpinCo Group; provided, however,
that in no event shall KAR be permitted to enforce any Individual Agreement
(including any restrictive covenants contained therein) against a SpinCo Group
Employee or Former SpinCo Group Employee for action taken in such individual’s
capacity as a SpinCo Group Employee or Former SpinCo Group Employee; and
provided, further, that KAR shall only be permitted to enforce any Individual
Agreement (including any restrictive covenants contained therein) on KAR’s own
behalf for twenty-four (24) months following the Effective Time.


(ii)            To the extent that any such Individual Agreement is assigned to
SpinCo or another member of the SpinCo Group, then each member of the KAR Group
shall be considered, to the extent permitted by the terms of such Individual
Agreement and applicable Law, to be a third-party beneficiary with respect to
such Individual Agreement, such that each member of the KAR Group shall enjoy
all of the rights and benefits under such agreement (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the KAR Group; provided, however, that in no event shall KAR be permitted to
enforce any Individual Agreement (including any restrictive covenants contained
therein) against a SpinCo Group Employee or Former SpinCo Group Employee for
action taken in such individual’s capacity as a SpinCo Group Employee or Former
SpinCo Group Employee; and provided, further, that KAR shall only be considered
a third-party beneficiary with respect to any such Individual Agreement
(including with respect to any restrictive covenants contained therein) for
twenty-four (24) months following the Effective Time.


(d)            Notice.  SpinCo shall, or shall cause another member of the
SpinCo Group to, provide notice to all SpinCo Employees whose Individual
Agreement is assigned pursuant to this Section 2.04 to SpinCo or another member
of the SpinCo Group of such assignment and of the KAR Group’s continued
enforcement rights.


Section 2.05            Non-U.S. Jurisdictions.  Except as expressly set forth
herein, the provisions of this Agreement shall apply in respect of all
jurisdictions wherever situated; provided, however, that to the extent an
Ancillary Agreement or an appendix attached hereto or a separation agreement
between the Parties addresses employment, compensation and employee benefit
matters, the terms of such Ancillary Agreement, appendix or separation agreement
shall govern in respect of matters relating to employees employed in the
applicable jurisdiction. KAR shall have the authority to adjust the treatment
described in this Agreement (including any appendix attached hereto) or an
Ancillary Agreement with respect to SpinCo Group Employees who are located
outside of the United States in order to address different plans or benefits not
addressed herein or to address applicable plans and benefits in a manner
appropriate to the jurisdiction; ensure compliance with the applicable laws or
regulations of countries outside of the United States; or to preserve the tax
benefits provided under local tax law or regulation before the Distribution.


Section 2.06            Assignment and Assumption of Assets and Liabilities.


(a)            Effective as of the Distribution Date, KAR assigns all of KAR’s
or any member of the KAR Group’s rights and obligations under any arrangements
(and all Assets and Liabilities related thereto) that transfer to SpinCo in
accordance with the terms of this Agreement, subject to the terms and conditions
thereof, to SpinCo or, if applicable, the appropriate member of the SpinCo
Group, and SpinCo or any such member of the SpinCo Group accepts such assignment
and assumes such arrangements, and agrees to be bound by the terms and
provisions contained therein.


(b)            Effective as of the Distribution Date, SpinCo assigns all of
SpinCo’s or any member of the SpinCo Group’s rights and obligations under any
arrangements (and all Assets and Liabilities related thereto) that transfer to
KAR in accordance with the terms of this Agreement, subject to the terms and
conditions thereof, to KAR or, if applicable, the appropriate member of the KAR
Group, and KAR or any such member of the KAR Group accepts such assignment and
assumes such arrangements, and agrees to be bound by the terms and provisions
contained therein.


(c)            Each of the Parties shall execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions of this
Section 2.06.


6

--------------------------------------------------------------------------------



ARTICLE III


ASSIGNMENT OF EMPLOYEES


Section 3.01            Active Employees.


(a)            Assignment and Transfer of Employees.  Immediately prior to the
Effective Time, (i) the SpinCo Group and the applicable member of the KAR Group
shall take such actions as are necessary to ensure that each SpinCo Group
Employee employed by a member of the KAR Group is employed by a member of the
SpinCo Group as of the Effective Time, and (ii) the KAR Group and the applicable
member of the SpinCo Group shall take such actions as are necessary to ensure
that each KAR Group Employee employed by a member of the SpinCo Group is
employed by a member of the KAR Group as of the Effective Time.


(b)            At-Will Status.  Nothing in this Agreement shall create any
obligation on the part of any member of the KAR Group or any member of the
SpinCo Group to (i) continue the employment of any Employee or permit the return
from a leave of absence for any period after the date of this Agreement (except
as required by applicable Law) or (ii) change the employment status of any
Employee from “at-will,” to the extent that such Employee is an “at-will”
employee under applicable Law.


(c)            Severance.  The Parties acknowledge and agree that the
Distribution and the assignment, transfer or continuation of the employment of
Employees as contemplated by this Section 3.01 shall not be deemed an
involuntary termination of employment entitling any SpinCo Group Employee or KAR
Group Employee to severance payments or benefits, subject to the requirement of
applicable Laws.


(d)            Not a Change of Control/Change in Control.  The Parties
acknowledge and agree that neither the consummation of the Distribution nor any
transaction contemplated by this Agreement, the Separation and Distribution
Agreement or any other Ancillary Agreement shall be deemed a “change of
control,” “change in control,” or term of similar import for purposes of any
Benefit Plan sponsored or maintained by any member of the KAR Group or member of
the SpinCo Group.
7

--------------------------------------------------------------------------------



ARTICLE IV


EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION


Section 4.01            Generally.  Each KAR Award granted that is outstanding
as of immediately prior to the Effective Time shall be adjusted as described
below; provided, however, that, effective immediately prior to the Effective
Time, the KAR Compensation Committee may provide for different adjustments with
respect to some or all KAR Awards to the extent that the KAR Compensation
Committee deems such adjustments necessary and appropriate.  Any adjustments
made by the KAR Compensation Committee pursuant to the foregoing sentence shall
be deemed incorporated by reference herein as if fully set forth below and shall
be binding on the Parties and their respective Affiliates.  Before the Effective
Time, the SpinCo Long Term Incentive Plan shall be established, with such terms
as are necessary to permit the implementation of the provisions of Section 4.02.
The adjustment or conversion of any KAR Award shall be effectuated in a manner
that is intended to avoid the imposition of any penalty or other taxes on the
holders thereof pursuant to Code Section 409A and, with respect to holders of
KAR Awards who are Canadian taxpayers, in a manner consistent with the
applicable conversion provisions of the Income Tax Act (Canada).


Section 4.02            Equity Incentive Awards.


(a)            Stock Options.


(i)            Conversion.  Each KAR Option which is outstanding immediately
prior to the Effective Time will be converted or disposed of (collectively
referred to as a conversion herein) immediately prior to the Effective Time into
(or in exchange for) two separate options, an adjusted KAR Option and a SpinCo
Option, as set forth below.  Conversion of any KAR Option which constitutes an
incentive stock option shall be effected in a manner which complies with the
requirements of Section 424 of the Code. The only consideration a holder of a
KAR Option will receive for the conversion of any KAR Option is the adjusted KAR
Option and the SpinCo Option, with the conversion subject to this Section 4.02.


(A)            Number of Shares Subject to Options. The number of KAR Shares
subject to each of the adjusted KAR Options will be equal to the number of KAR
Shares subject to the KAR Option immediately prior to the Effective Time.  The
number of SpinCo Shares subject to the SpinCo Option will be equal to the number
of KAR Shares subject to the KAR Option immediately prior to the Effective Time.


(B)            Exercise Price.  Unless otherwise determined by the KAR
Compensation Committee prior to the Effective Time, the per share exercise price
of the adjusted KAR Option shall be equal to the product of (1) the per share
exercise price of the KAR Option immediately prior to the Effective Time
multiplied by (2) a fraction, the numerator of which shall be the Opening KAR
Stock Price (as defined below) and the denominator of which shall be the Closing
KAR Stock Price (as defined below), which product shall be rounded up to the
nearest whole cent.  The per share exercise price of the SpinCo Option shall be
equal to the product of (1) the per share exercise price of the KAR Option
immediately prior to the Effective Time multiplied by (2) a fraction, the
numerator of which shall be the Opening SpinCo Stock Price (as defined below)
and the denominator of which shall be the Closing KAR Stock Price, which product
shall be rounded up to the nearest whole cent.  The “Opening KAR Stock Price”
shall mean the per share closing trading price of KAR Shares, as traded on an
ex-distribution basis on the last trading day immediately preceding the
Distribution Date.  The “Opening SpinCo Stock Price” shall mean the per share
closing “when-issued” trading price of SpinCo Shares on the last trading day
immediately preceding the Distribution Date.  The “Closing KAR Stock Price”
shall be the per share closing trading price of KAR Shares trading on the
“regular way” basis on the last trading day immediately prior to the
Distribution Date.


(C)            The Parties agree that the conversion of each KAR Option held by
a Canadian taxpayer as described in this Section 4.02(a) is intended to occur on
a tax-deferred basis under subsection 7(1.4) of the Income Tax Act (Canada) and
the Parties shall make such adjustment to the foregoing as is required to
qualify for such treatment, including, if it is determined in good faith that
the aggregate “in the money amount” of any adjusted KAR Option and SpinCo Option
immediately after the conversion would otherwise exceed the “in the money
amount” of the KAR Option immediately prior to the conversion, but only to the
extent necessary and in a manner that does not otherwise adversely affect the
holder of the KAR Option.


(ii)            Option Terms.


(A)            Terms and Conditions.  Each adjusted KAR Option shall be subject
to the same terms and conditions regarding term, vesting, and other provisions
regarding exercise as set forth in the original KAR Option, except as set forth
below.  Each SpinCo Option issued pursuant to this Section 4.02(a) shall be
subject to the same terms and conditions regarding term, vesting, and other
provisions regarding exercise as set forth in the related KAR Option before the
Effective Time, except as set forth below.


(B)            Exercise; Withholding.  Upon the exercise of a SpinCo Option,
whether by a KAR Group Employee or a SpinCo Group Employee, the exercise price
shall be paid to (or otherwise satisfied to the satisfaction of) SpinCo in
accordance with the terms of the option, and SpinCo shall be solely responsible
for the issuance of SpinCo Shares in respect of such exercise, for ensuring the
withholding of all applicable Employment Tax on behalf of the employing entity
of such holder, and for ensuring the remittance of such Employment Taxes to the
employing entity of such holder.  Upon the exercise of a KAR Option, whether by
a KAR Group Employee or a SpinCo Group Employee, the exercise price shall be
paid to (or otherwise satisfied to the satisfaction of) KAR in accordance with
the terms of the KAR Option, and KAR shall be solely responsible for the
issuance of KAR Shares, for ensuring the withholding of all applicable
Employment Tax on behalf of the employing entity of such holder and for ensuring
the remittance of such Employment Taxes to the employing entity of such holder.
8

--------------------------------------------------------------------------------



(b)            PRSUs.


(i)            17/18 KAR PRSU Conversion.  Each KAR PRSU granted in 2017 and
2018 (the “17/18 KAR PRSU”) which is outstanding immediately prior to the
Eﬀective Time will be converted immediately prior to the Eﬀective Time to a
time-vested KAR RSU and as of the Effective Time shall be treated in accordance
with Section 4.02(c) below.  The number of KAR Shares subject to such KAR RSU
immediately prior to the Effective Time shall be equal to the target number of
KAR Shares underlying the applicable KAR PRSU. Following the Eﬀective Time, the
KAR RSUs resulting from the conversion of the 17/18 KAR PRSUs shall remain
subject to substantially the same terms and conditions as applicable to the
17/18 KAR PRSU prior to the Eﬀective Time; provided, however that from and after
the Eﬀective Time no further performance-based vesting shall apply and the
vesting of such KAR RSU shall be determined based solely upon the holder’s
continued services with KAR or SpinCo, as applicable, through the third
anniversary of the grant date of the applicable award, with such additional
terms and conditions as may be determined by the applicable Compensation
Committee.


(ii)            19 KAR PRSU Conversion.  Each KAR PRSU granted in 2019 which is
outstanding immediately prior to the Eﬀective Time will be converted upon the
Effective Time into two separate performance restricted stock units, an adjusted
KAR PRSU (the “19 KAR PRSU”) relating to KAR Shares and an adjusted SpinCo PRSU
(the “19 SpinCo PRSU”) relating to SpinCo Shares, as set forth below.


(A)            19 KAR PRSU Terms and Conditions.  The number of KAR Shares
subject to each 19 KAR PRSU will be equal to the number of KAR Shares subject to
the KAR PRSU.  The 19 KAR PRSU shall be subject to the same terms and conditions
as were applicable to the KAR PRSU immediately prior to the Effective Time,
except that the performance-based vesting criteria shall be adjusted as
determined by the KAR Compensation Committee and shall apply to the 2019
performance year only, with only service-based vesting to be applicable through
the third anniversary of the grant date of the applicable award, with such
additional terms and conditions as may be determined by the KAR Compensation
Committee.


(B)            19 SpinCo PRSU Terms and Conditions.  The number of SpinCo Shares
subject to each 19 SpinCo PRSU will be equal to the number of KAR Shares subject
to the corresponding 19 KAR PRSU.  Each SpinCo PRSU shall be subject to the same
terms and conditions as were applicable to the KAR PRSU immediately prior to the
Effective Time, except that the performance-based vesting criteria shall be
adjusted as determined by the KAR Compensation Committee and shall apply to the
2019 performance year only, with only service-based vesting to be applicable
through the third anniversary of the grant date of the applicable award, with
such additional terms and conditions as may be determined by the SpinCo
Compensation Committee.


(c)            RSUs.


(i)            Conversion. Upon the Effective Time, each holder of a KAR RSU
which is outstanding immediately prior to the Eﬀective Time (including (1) KAR
RSUs resulting from the conversion of 17/18 KAR PRSUs described in Section
4.02(b)(i) hereof and (2) KAR RSUs held pursuant to the KAR Director Plan) will
continue to hold such KAR RSU and will, in addition thereto, receive a SpinCo
RSU with respect to a number of SpinCo Shares equal to the number of KAR Shares
subject to the corresponding KAR RSU immediately prior to the Effective Time.


(ii)            RSU Terms and Conditions.  Each KAR RSU shall be subject to the
same terms and conditions as set forth in the original KAR RSU, except as set
forth below.  Each SpinCo RSU issued pursuant to this Section 4.02(c) shall be
subject to the same terms and conditions as set forth in the related KAR RSU
before the Effective Time, except as set forth below.


(d)            Director Restricted Stock.


(i)            Conversion.  Upon the Effective Time, each holder of a KAR
Restricted Stock Award which is outstanding immediately prior to the Eﬀective
Time will continue to hold such KAR Restricted Stock Award and will, in addition
thereto, receive a SpinCo Restricted Stock Award with respect to a number of
SpinCo Shares equal to the number of KAR Shares subject to the corresponding KAR
Restricted Stock Award immediately prior to the Effective Time.


(ii)            Restricted Stock Terms and Conditions.  Each KAR Restricted
Stock Award shall be subject to the same terms and conditions as set forth in
the original KAR Restricted Stock Award, except as set forth below.  Each SpinCo
Restricted Stock Award issued pursuant to this Section 4.02(d) shall be subject
to the same terms and conditions as set forth in the related KAR Restricted
Stock Award before the Effective Time, except as set forth below.
9

--------------------------------------------------------------------------------



(e)            PRSU/RSU/Restricted Stock Delivery; Withholding.  SpinCo shall be
solely responsible for the issuance of SpinCo Shares in respect of SpinCo RSUs
and SpinCo Restricted Stock Awards and SpinCo PRSUs (in each case, regardless of
the holder thereof), for ensuring the withholding of all applicable Employment
Tax on behalf of the employing or service entity of such holder, and for
ensuring the remittance of such Employment Taxes (if applicable) to the
employing or service entity of such holder.  KAR shall be solely responsible for
the issuance of KAR Shares in respect of KAR RSUs and KAR Restricted Stock
Awards and KAR PRSUs (in each case, regardless of the holder thereof), for
ensuring the withholding of all applicable Employment Tax on behalf of the
employing or service entity of such holder, and for ensuring the remittance of
such Employment Taxes (if applicable) to the employing or service entity of such
holder.  SpinCo shall be solely responsible for the payment of cash in respect
of KAR RSUs, KAR Restricted Stock Awards, KAR PRSUs, SpinCo RSUs, SpinCo
Restricted Stock Awards, and SpinCo PRSUs held by SpinCo Service Providers, for
ensuring the withholding of all applicable Employment Tax, and for ensuring the
remittance of such Employment Taxes to the applicable governmental authority. 
KAR shall be solely responsible for the payment of cash in respect of KAR RSUs,
KAR Restricted Stock Awards, KAR PRSUs, SpinCo RSUs, SpinCo Restricted Stock
Awards, and SpinCo PRSUs held by KAR Service Providers, for ensuring the
withholding of all applicable Employment Tax, and for ensuring the remittance of
such Employment Taxes to the applicable governmental authority.  Any forfeited
SpinCo RSUs, SpinCo Restricted Stock Awards or SpinCo PRSUs will be forfeited to
SpinCo and any forfeited KAR RSUs, KAR Restricted Stock Awards or KAR PRSUs will
be forfeited to KAR (regardless of the employer of the holder thereof).


(f)            PRSU/RSU Dividend Equivalents.  Holders of SpinCo RSUs and SpinCo
PRSUs who have a right to receive dividend equivalents with respect to SpinCo
Shares underlying such award, will accrue such dividend equivalents and be paid
by SpinCo to holders who are SpinCo Group Employees or KAR Group Employees, in
each case on the payment date of the related SpinCo RSUs or SpinCo PRSUs
(subject to the award vesting on such date); provided, however, that any
interest payments that are payable with respect to such dividend equivalents
will be sole responsibility of SpinCo for holders who are SpinCo Group Employees
and KAR for holders who are KAR Group Employees.  Holders of KAR RSUs and KAR
PRSUs who have a right to receive dividend equivalents with respect to KAR
Shares underlying such award, will accrue such dividend equivalents and be paid
by KAR to holders who are SpinCo Group Employees or KAR Group Employees, in each
case on the payment date of the related KAR RSUs or KAR PRSUs (subject to the
award vesting on such date); provided, however, that any interest payments that
are payable with respect to such dividend equivalents will be sole
responsibility of SpinCo for holders who are SpinCo Group Employees and KAR for
holders who are KAR Group Employees. Notwithstanding the foregoing, if the terms
of the applicable awards provide that dividend equivalent rights shall increase
the amount of shares subject to the award by the fair market value of any
dividend, then KAR shall issue such additional shares with respect to KAR RSUs
and KAR PRSUs and SpinCo shall issue such additional shares with respect to
SpinCo RSUs and SpinCo PRSUs, in each case without regard to whether such awards
are held by KAR Group Employees or SpinCo Group Employees.


(g)            Service.  Notwithstanding the foregoing, KAR will take such
action as is necessary to ensure that with respect to KAR Awards that are held
by SpinCo Service Providers as of and following the Effective Time, such
individuals will not incur a termination of employment or service as a result of
the Distribution for purposes of the KAR Awards.  SpinCo will take such action
as is necessary to ensure that with respect to the SpinCo Awards that are held
by KAR Service Providers as of and following the Effective Time, such
individuals will not incur a termination of employment or service as a result of
the Distribution for purposes of the SpinCo Awards.  For purposes of the vesting
and termination provisions of the KAR Awards and the SpinCo Awards, continued
service with a KAR Group member or a SpinCo Group member, as the case may be,
shall be considered to be continued service for purposes of such award.


(h)            Change in Control.  Following the Distribution Date, for any
award under this Section 4.02, any reference to a “change in control,” “change
of control” or similar definition in an award agreement, employment agreement or
KAR Equity-Based Plans applicable to such award (i) with respect to KAR Awards,
shall be deemed to refer to a “change in control,” “change of control” or
similar definition as set forth in the applicable award agreement, employment
agreement or KAR Equity-Based Plans (a “KAR Change of Control”), and (ii) with
respect to SpinCo Awards, shall be deemed to refer to a “Change in Control” as
defined in the SpinCo Long Term Incentive Plan (a “SpinCo Change of Control”). 
Without limiting the foregoing, with respect to provisions related to vesting of
awards, a KAR Change of Control shall be treated as a SpinCo Change of Control
for purposes of SpinCo Awards held by KAR Service Providers, and a SpinCo Change
of Control shall be treated as a KAR Change of Control for purposes of KAR
Awards held by SpinCo Service Providers.


(i)            Allocation of Tax Deduction.  The Equity Award Deduction in
respect of equity based awards held by KAR Service Providers (whether with
respect to KAR Shares or SpinCo Shares) will be allocated to KAR.  The Equity
Award Deduction in respect of equity based awards held by SpinCo Service
Providers as a result of the operation of this Section 4.02 (whether with
respect to KAR Shares or SpinCo Shares) will be allocated to SpinCo.


(j)            Partial Interests in Shares.  Except with respect to any
fractional interest in a Restricted Stock Award, which shall be treated in
accordance with Section 3.4 of the Separation and Distribution Agreement, each
interest in a fractional KAR Share with respect to any KAR Award that is held by
a KAR Service Provider or a SpinCo Service Provider and that is outstanding
immediately prior to the Effective Time shall remain outstanding and, to the
extent administratively practicable, shall be subject to the adjustment set
forth in this Section 4.02 in the same manner as a whole KAR Share.


(k)            Administration.  Each of KAR and SpinCo shall establish an
appropriate administration system in order to handle exercises and delivery of
shares in an orderly manner and provide reasonable levels of service for equity
award holders.


(l)            No Effect on Subsequent Awards.  The provisions of this Section
4.02 shall have no effect on the terms and conditions of equity and equity-based
awards granted following the Effective Time by KAR or SpinCo.
10

--------------------------------------------------------------------------------



(m)            Employee Stock Purchase Plan.


(i)            The administrator of the KAR Group Employee Stock Purchase Plan
(the “KAR ESPP”) shall take all actions necessary and appropriate to provide
that: (1) the Option Period (as defined in the KAR ESPP) during which the Record
Date is to occur shall end at a reasonable time before the Record Date to allow
participants to purchase KAR Shares under the KAR ESPP prior to the Record Date;
(2) participant payroll deductions and other contributions by SpinCo Group
Service Providers under the KAR ESPP shall cease on or before the Record Date
described in clause (1) of this paragraph; (3) SpinCo Group Employees in the KAR
ESPP shall not be eligible to participate in any future Option Periods that
begin following the Record Date; (4) any cash remaining in the KAR ESPP account
of any SpinCo Group Employee described in clause (3) shall be refunded to such
SpinCo Group Employee without interest as soon as administratively practicable;
and (5) the next following Option Period shall be established by the
administrator of the KAR ESPP in its sole discretion.


(ii)            Unless otherwise determined by the SpinCo Board, effective as of
or before the Distribution Date, SpinCo shall establish the SpinCo Group
Employee Stock Purchase Plan, with terms substantially similar to those of the
KAR ESPP as of the Distribution Date.


(n)            Registration and Other Regulatory Requirements.  SpinCo agrees to
file applicable registration statements with respect to, and to cause to be
registered pursuant to the Securities Act, the SpinCo Shares authorized for
issuance under the SpinCo Long Term Incentive Plan, as required pursuant to the
Securities Act, before the date of issuance of any SpinCo Shares pursuant to the
SpinCo Long Term Incentive Plan.  The Parties shall take such additional actions
as are deemed necessary or advisable to effectuate the foregoing provisions of
this Section 4.02(n), including compliance with securities Laws and other legal
requirements associated with equity compensation awards in affected non-U.S.
jurisdictions.


Section 4.03            Non-Equity Incentive Plans.


(a)            Allocation of Liabilities.  The KAR Group shall be solely
responsible for funding, paying and discharging all obligations relating to the
2019 annual incentive bonus awards under the applicable KAR Benefit Plans in
which short−term incentive compensation is provided with respect to payments
earned before, as of or after the Effective Time by KAR Group Employees or
Former KAR Group Employees, and no member of the SpinCo Group shall have any
obligations with respect thereto.  The SpinCo Group shall be solely responsible
for funding, paying and discharging all obligations relating to the 2019 annual
incentive bonus awards under the applicable KAR Benefit Plans in which
short−term incentive compensation is provided with respect to payments earned
before, as of or after the Effective Time by SpinCo Group Employees or Former
SpinCo Group Employees, and no member of the KAR Group shall have any
obligations with respect thereto.


(b)            Transfer of Accruals.  As soon as practicable following the
Distribution, KAR shall transfer to SpinCo the applicable KAR Benefit Plan
accruals in respect of SpinCo Group Employees and Former SpinCo Group Employees
for the portion of the 2019 performance period that occurs prior to the
Distribution, based on the level of accrual as of the Effective Time.


Section 4.04            Director Compensation.


(a)            Establishment of SpinCo Outside Directors’ Compensation Plan. 
Before the Effective Time, SpinCo shall, as it deems appropriate, establish an
outside directors’ compensation program for each SpinCo non−employee director as
of the Effective Time who served on the KAR Board immediately prior to the
Effective Time but who will no longer serve on the KAR Board following the
Effective Time (a “Transferred Director”).  As of the Effective Time, KAR shall
cease to have any Liability to any such Transferred Director under the KAR
outside directors’ compensation program.


(b)            Other Liabilities.  Except as provided in Section 4.04(a), KAR
shall retain all other Liabilities and Assets relating to KAR non-employee
director compensation.


(c)            Director Compensation.  KAR shall be responsible for the payment
of any fees for service on the KAR Board that are earned at, before, or after
the Effective Time, and SpinCo shall not have any responsibility for any such
payments.  With respect to any SpinCo non-employee director, SpinCo shall be
responsible for the payment of any fees for service on the SpinCo Board that are
earned at any time after the Effective Time and KAR shall not have any
responsibility for any such payments.  Notwithstanding the foregoing, SpinCo
shall commence paying quarterly cash retainers to SpinCo non-employee directors
in respect of the quarter in which the Effective Time occurs; provided that (i)
if KAR has already paid such quarter’s cash retainers to KAR non-employee
directors prior to the Effective Time, then within 30 days after the
Distribution Date, SpinCo will pay KAR an amount equal to the portion of such
payment that is attributable to Transferred Directors’ service to SpinCo after
the Distribution Date, and (ii) if KAR has not yet paid such quarter’s cash
retainers to KAR non-employee directors prior to the Effective Time, then within
30 days after the Distribution Date, KAR will pay SpinCo an amount equal to the
portion of such payment that is attributable to Transferred Directors’ service
to KAR on and prior to the Distribution Date.  KAR Awards held by non-employee
directors as of immediately prior to the Effective Time shall be treated as
described in Section 4.02.
11

--------------------------------------------------------------------------------



ARTICLE V


U.S. QUALIFIED RETIREMENT PLANS


Section 5.01            SpinCo U.S. Savings Plan.


(a)            Establishment of Plan.  Before the Effective Time, SpinCo shall
provide KAR with (i) a copy of the SpinCo Savings Plan and (ii) a copy of
certified resolutions of the SpinCo Board (or its authorized committee or other
delegate) evidencing adoption of the SpinCo Savings Plan and the related
trust(s) and the assumption by the SpinCo Savings Plan of the liabilities
described in Section 5.01(b).


(b)            Transfer of Account Balances.  Not later than 30 days following
the Distribution Date (or such later time as mutually agreed by the Parties),
KAR shall cause the trustee of the KAR Savings Plan to transfer from the
trust(s) which forms a part of the KAR Savings Plan to the trust(s) which forms
a part of the SpinCo Savings Plan the account balances of the SpinCo Group
Employees and Former SpinCo Group Employees under the KAR Savings Plan,
determined as of the date of the transfer. Such transfers shall be made in kind,
including promissory notes evidencing the transfer of outstanding loans.  Any
asset and liability transfers pursuant to this Section 5.01(b) shall comply in
all respects with Sections 414(l) and 411(d)(6) of the Code.


(c)            SpinCo Savings Plan Provisions.  The SpinCo Savings Plan shall
provide that:


(i)            SpinCo Group Employees and Former SpinCo Group Employees shall
(A) be eligible to participate in the SpinCo Savings Plan as of the Effective
Time to the extent that they were eligible to participate in the KAR Savings
Plan as of immediately prior to the Effective Time, and (B) receive credit for
purposes of eligibility and vesting for all service credited for those purposes
under the KAR Savings Plan as of immediately prior to the Distribution Date as
if that service had been rendered to SpinCo; and


(ii)            the account balance of each SpinCo Group Employee and Former
SpinCo Group Employee under the KAR Savings Plan as of the date of the transfer
of assets from the KAR Savings Plan (including any outstanding promissory notes)
shall be credited to such individual’s account balance under the SpinCo Savings
Plan.


(d)            KAR Savings Plan after Effective Time.  From and after the
Effective Time, (i) the KAR Savings Plan shall continue to be responsible for
liabilities in respect of KAR Group Employees and Former KAR Group Employees,
and (ii) no SpinCo Group Employees or Former SpinCo Group Employees shall accrue
any benefits under the KAR Savings Plan.  Without limiting the generality of the
foregoing, SpinCo Group Employees and Former SpinCo Group Employees shall cease
to be participants in the KAR Savings Plan effective as of the Effective Time.


(e)            Plan Fiduciaries.  For all periods after the Effective Time, the
Parties agree that the applicable fiduciaries of each of the KAR Savings Plan
and the SpinCo Savings Plan, respectively, shall have the authority with respect
to the KAR Savings Plan and the SpinCo Savings Plan, respectively, to determine
the investment alternatives, the terms and conditions with respect to those
investment alternatives and such other matters as are within the scope of their
duties under ERISA and the terms of the applicable plan documents.


(f)            No Loss of Unvested Benefits; No Distributions.  The transfer of
any SpinCo Group Employee’s employment to the SpinCo Group will not result in
loss of that SpinCo Group Employee’s unvested benefits (if any) under the KAR
Savings Plan, which benefit liability will be assumed under the SpinCo Savings
Plan as provided herein.  No SpinCo Group Employee shall be entitled to a
distribution of his or her benefit under the KAR Savings Plan or SpinCo Savings
Plan as a result of such transfer of employment.
12

--------------------------------------------------------------------------------



ARTICLE VI


DIRECTOR DEFERRED COMPENSATION PLAN


Section 6.01            KAR. As of the Effective Time, KAR shall retain, and
remain the sponsor of, the KAR Directors Deferred Compensation Plan (the “KAR
Director Plan”).


Section 6.02            SpinCo.


(a)            As of the Effective Time, SpinCo shall adopt a new nonqualified
deferred compensation plan (the “SpinCo Director Plan”). All Transferred
Directors who participated in the KAR Director Plan immediately prior to the
Effective Time shall be eligible to participate in the SpinCo Director Plan to
the same extent that such Transferred Director participated in the KAR Director
Plan prior to the Effective Time (the “Covered Participants”). The SpinCo
Director Plan shall assume the obligations of the KAR Director Plan with respect
to the Covered Participants whether such benefits accrued before, on or after
the Effective Time.


(b)            Transfer of  Liabilities. KAR shall cause the actuary of the KAR
Director Plan to determine the proportional share of Liabilities relating to the
Covered Participants to be transferred to the SpinCo Director Plan,
respectively.


(c)            Identified Errors. If any error with respect to a transfer of
Liabilities required under this Section 6.02 is identified after the date on
which the transfer was to occur, the Parties shall cooperate to effect the
transfer as of the date when the transfer was to occur.


(d)            Obligations and Liabilities.


(i)            At and after the Effective Time, SpinCo shall be solely and
exclusively responsible for all obligations and Liabilities with respect to, or
in any way related to, the SpinCo Director Plan, whether accrued before, at or
after the Effective Time.


(ii)            At and after the Effective Time, KAR shall be solely and
exclusively responsible for all obligations and Liabilities in respect of
participants who are not Covered Participants with respect to, or in any way
related to, the KAR Director Plan, whether accrued before, at or after the
Effective Time.
13

--------------------------------------------------------------------------------



ARTICLE VII


WELFARE BENEFIT PLANS


Section 7.01            Welfare Plans.


(a)            Waiver of Conditions; Benefit Maximums.  SpinCo shall use
commercially reasonable efforts to cause the SpinCo Welfare Plans to:


(i)            with respect to initial enrollment as of the Effective Time,
waive (A) all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any SpinCo Group Employee or Former SpinCo Group Employee, other than
limitations that were in effect with respect to the SpinCo Group Employee or
Former SpinCo Group Employee under the applicable KAR Welfare Plan as of
immediately prior to the Effective Time, and (B) any waiting period limitation
or evidence of insurability requirement applicable to a SpinCo Group Employee or
Former SpinCo Group Employee other than limitations or requirements that were in
effect with respect to such SpinCo Group Employee or Former SpinCo Group
Employee under the applicable KAR Welfare Plans as of immediately prior to the
Effective Time; and


(ii)            take into account (A) with respect to aggregate annual,
lifetime, or similar maximum benefits available under the SpinCo Welfare Plans,
a SpinCo Group Employee’s or Former SpinCo Group Employee’s prior claim
experience under the KAR Welfare Plans and any Benefit Plan that provides leave
benefits; and (B) any eligible expenses incurred by a SpinCo Group Employee or
Former SpinCo Group Employee and his or her covered dependents during the
portion of the plan year of the applicable KAR Welfare Plan ending as of the
Effective Time to be taken into account under such SpinCo Welfare Plan for
purposes of satisfying all deductible, coinsurance, and maximum out-of-pocket
requirements applicable to such SpinCo Group Employee or Former SpinCo Group
Employee and his or her covered dependents for the applicable plan year to the
same extent as such expenses were taken into account by KAR for similar purposes
prior to the Effective Time as if such amounts had been paid in accordance with
such SpinCo Welfare Plan.


(b)            U.S. Health Savings Accounts.  Prior to January 1, 2020, SpinCo
shall, or shall cause a member of the SpinCo Group to, establish a SpinCo
Welfare Plan that will provide health savings account benefits to SpinCo Group
Employees on and after January 1, 2020.


(c)            U.S. Flexible Spending Accounts. Prior to January 1, 2020, SpinCo
shall, or shall cause a member of the SpinCo Group to, establish a SpinCo
Welfare Plan that will provide health or dependent care flexible spending
account benefits to SpinCo Group Employees on and after January 1, 2020.


(d)            Allocation of Welfare Assets and Liabilities.  Effective as of
the Effective Time, the SpinCo Group shall assume all Liabilities relating to,
arising out of or resulting from health and welfare coverage or claims incurred
by or on behalf of SpinCo Group Employees or Former SpinCo Group Employees or
their covered dependents under the KAR Welfare Plans or SpinCo Welfare Plans
before, at, or after the Effective Time. No KAR Welfare Plan shall provide
coverage to any SpinCo Group Employee or Former SpinCo Group Employee after the
Effective Time, except as may be agreed between the Parties to address Employees
who are on approved leaves of absence immediately prior to the Effective Time.


Section 7.02            U.S. COBRA and HIPAA.  The KAR Group shall continue to
be responsible for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of HIPAA, and the corresponding provisions of the KAR
Welfare Plans with respect to any KAR Group Employees and any Former KAR Group
Employees (and their covered dependents) who incur a qualifying event under
COBRA before, as of, or after the Effective Time.  Effective as of the Effective
Time, the SpinCo Group shall assume responsibility for complying with, and
providing coverage pursuant to, the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the SpinCo Welfare Plans with respect to any SpinCo
Group Employees or Former SpinCo Group Employees (and their covered dependents)
who incur a qualifying event or loss of coverage under the KAR Welfare Plans
and/or the SpinCo Welfare Plans before, as of, or after the Effective Time.  The
Parties agree that the consummation of the transactions contemplated by the
Separation and Distribution Agreement shall not constitute a COBRA qualifying
event for any purpose of COBRA.
14

--------------------------------------------------------------------------------



Section 7.03            Vacation, Holidays and Leaves of Absence.  Effective as
of the Effective Time, the SpinCo Group shall assume all Liabilities of the KAR
Group with respect to vacation, holiday, annual leave or other leave of absence,
and required payments related thereto, for each SpinCo Group Employee. The KAR
Group shall retain all Liabilities with respect to vacation, holiday, annual
leave or other leave of absence, and required payments related thereto, for each
KAR Group Employee.


Section 7.04            Severance and Unemployment Compensation.  Effective as
of the Effective Time, the SpinCo Group shall assume any and all Liabilities to,
or relating to, SpinCo Group Employees and Former SpinCo Group Employees in
respect of severance and unemployment compensation, regardless of whether the
event giving rise to the Liability occurred before, at or after the Effective
Time.  The KAR Group shall be responsible for any and all Liabilities to, or
relating to, KAR Group Employees and Former KAR Group Employees in respect of
severance and unemployment compensation, regardless of whether the event giving
rise to the Liability occurred before, at or after the Effective Time.


Section 7.05            Workers’ Compensation.  With respect to claims for
workers’ compensation, (a) the SpinCo Group shall be responsible for all claims
and Liabilities in respect of SpinCo Group Employees and Former SpinCo Group
Employees, whether occurring before, at or after the Effective Time and the
SpinCo Group shall be fully responsible for the administration, management and
payment of all such claims and for the satisfaction of all such Liabilities, and
(b) the KAR Group shall be responsible for all claims and Liabilities in respect
of KAR Group Employees and Former KAR Group Employees, whether occurring before,
at or after the Effective Time and the KAR Group shall be fully responsible for
the administration, management and payment of all such claims and for the
satisfaction of all such Liabilities.  Notwithstanding the foregoing, if the
SpinCo Group is unable to assume any such Liability or the administration,
management or payment of any such claim solely because of the operation of
applicable Law, the KAR Group shall retain such Liabilities and the SpinCo Group
shall reimburse and otherwise fully indemnify the KAR Group for all such
Liabilities, including the costs of administering the plans, programs or
arrangements under which any such Liabilities have accrued or otherwise arisen.


Section 7.06            Insurance Contracts.  To the extent that any KAR Welfare
Plan is funded through the purchase of an insurance contract or is subject to
any stop loss contract, the Parties will cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for SpinCo (except to
the extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both KAR and SpinCo for a reasonable term.  Neither
Party shall be liable for failure to obtain such insurance contracts, pricing
discounts, or other preferential terms for the other Party.  Each Party shall be
responsible for any additional premiums, charges, or administrative fees that
such Party may incur pursuant to this Section 7.06.


Section 7.07            Third-Party Vendors.  To the extent that any KAR Welfare
Plan is administered by a third-party vendor, the Parties will cooperate and use
their commercially reasonable efforts to replicate any contract with such
third-party vendor for SpinCo and to maintain any pricing discounts or other
preferential terms for both KAR and SpinCo for a reasonable term. Neither Party
shall be liable for failure to obtain such pricing discounts or other
preferential terms for the other Party. Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 7.07.


Section 7.08            SpinCo Retained Welfare Plans.  As of the Effective
Time, the SpinCo Group shall retain sponsorship of the Welfare Plans listed on
Schedule 7.08 (the “SpinCo Retained Welfare Plans”), and, from and after the
Effective Time, all Liabilities under the SpinCo Retained Welfare Plans shall be
Liabilities of the SpinCo Group.
15

--------------------------------------------------------------------------------



ARTICLE VIII


NON-U.S. EMPLOYEES


Section 8.01            General. Notwithstanding anything in this Agreement to
the contrary, all actions taken with respect to non-U.S. Employees or U.S.
Employees working in non-U.S. jurisdictions shall be subject to and accomplished
in accordance with applicable Law in the custom of the applicable jurisdictions.


ARTICLE IX


MISCELLANEOUS


Section 9.01            Employee Records.


(a)            Sharing of Information.  Subject to any limitations imposed by
applicable Law, KAR and SpinCo (acting directly or through members of the KAR
Group or the SpinCo Group, respectively) shall provide to the other and their
respective authorized agents and vendors all information necessary for the
Parties to perform their respective duties under this Agreement.


(b)            Transfer of Personnel Records and Authorization.  Subject to any
limitation imposed by applicable Law and to the extent that it has not done so
before the Effective Time, KAR shall transfer to SpinCo any and all employment
records (including any Form I-9, Form W-2 or other IRS forms) with respect to
SpinCo Group Employees and Former SpinCo Group Employees and other records
reasonably required by SpinCo to enable SpinCo properly to carry out its
obligations under this Agreement.  Such transfer of records generally shall
occur as soon as administratively practicable at or after the Effective Time. 
Each Party will permit the other Party reasonable access to Employee records, to
the extent reasonably necessary for such accessing Party to carry out its
obligations hereunder.


(c)            Access to Records.  To the extent not inconsistent with this
Agreement, the Separation and Distribution Agreement or any applicable privacy
protection Laws or regulations, reasonable access to Employee-related records
after the Effective Time will be provided to members of the KAR Group and
members of the SpinCo Group pursuant to the terms and conditions of Article VI
of the Separation and Distribution Agreement.


(d)            Maintenance of Records.  With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all Employee-related
information, KAR and SpinCo shall comply with all applicable Laws, regulations
and internal policies, and shall indemnify and hold harmless each other from and
against any and all Liability, claims, actions, and damages that arise from a
failure (by the indemnifying Party or its Subsidiaries or their respective
agents) to so comply with all applicable Laws, regulations and internal policies
applicable to such information.


(e)            Cooperation.  Each Party shall use commercially reasonable
efforts to cooperate and work together to unify, consolidate and share (to the
extent permissible under applicable privacy/data protection laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan information on regular timetables and cooperate as needed with
respect to (i) any litigation with respect to any employee benefit plan, policy
or arrangement contemplated by this Agreement (except to the extent such other
Party is an opposing party in such litigation), (ii) efforts to seek a
determination letter, private letter ruling or advisory opinion from the IRS or
U.S. Department of Labor or any other Governmental Authority on behalf of any
employee benefit plan, policy or arrangement contemplated by this Agreement, and
(iii) any filings that are required to be made or supplemented to the IRS, U.S.
Pension Benefit Guaranty Corporation, U.S. Department of Labor or any other
Governmental Authority; provided, however, that requests for cooperation must be
reasonable and not interfere with daily business operations.


(f)            Confidentiality.  Notwithstanding anything in this Agreement to
the contrary, all confidential records and data relating to Employees to be
shared or transferred pursuant to this Agreement shall be subject to Section 6.9
of the Separation and Distribution Agreement and the requirements of applicable
Law.


Section 9.02            Preservation of Rights to Amend.  The rights of each
member of the KAR Group and each member of the SpinCo Group to amend, waive, or
terminate any plan, arrangement, agreement, program, or policy referred to
herein shall not be limited in any way by this Agreement.
16

--------------------------------------------------------------------------------



Section 9.03            Fiduciary Matters.  KAR and SpinCo each acknowledges
that actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good-faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard.  Each Party shall be
responsible for taking such actions as are deemed necessary and appropriate to
comply with its own fiduciary responsibilities and shall fully release and
indemnify the other Party for any Liabilities caused by the failure to satisfy
any such responsibility.


Section 9.04            Further Assurances.  Each Party hereto shall take, or
cause to be taken, any and all reasonable actions, including the execution,
acknowledgment, filing and delivery of any and all documents and instruments
that any other Party hereto may reasonably request in order to effect the intent
and purpose of this Agreement and the transactions contemplated hereby.


Section 9.05            Counterparts; Entire Agreement; Corporate Power.


(a)            This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.


(b)            This Agreement and the Schedules and appendices hereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.


(c)            KAR represents on behalf of itself and, to the extent applicable,
each of its Subsidiaries, and SpinCo represents on behalf of itself and, to the
extent applicable, each of its Subsidiaries, as follows:


(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and


(ii)            this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.


(d)            Each Party acknowledges that it and each other Party is executing
this Agreement by facsimile, stamp or mechanical signature, and that delivery of
an executed counterpart of a signature page to this Agreement (whether executed
by manual, stamp or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement.  Each Party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other Party at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail
or by courier.


Section 9.06            Governing Law.  This Agreement (and any claims or
disputes arising out of or related hereto or to the transactions contemplated
hereby or to the inducement of any Party to enter herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, irrespective of the choice of
Laws principles of the State of Delaware, including all matters of validity,
construction, effect, enforceability, performance and remedies.


Section 9.07            Assignability.  The assignability provisions set forth
in Section 10.3 of the Separation and Distribution Agreement shall apply to this
Agreement.
17

--------------------------------------------------------------------------------



Section 9.08            Third-Party Beneficiaries.  The provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any other Person except the Parties any rights or remedies
hereunder.  There are no other third-party beneficiaries of this Agreement and
this Agreement shall not provide any third party with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.  Nothing in this Agreement is
intended to amend any employee benefit plan or affect KAR’s, SpinCo’s or the
applicable plan sponsor’s right to amend or terminate any employee benefit plan
pursuant to the terms of such plan.  The provisions of this Agreement are solely
for the benefit of the Parties, and no Employee or Former Employee, officer,
director, or independent contractor or any other individual associated therewith
shall be regarded for any purpose as a third-party beneficiary of this
Agreement.


Section 9.09            Notices.  All notices, requests, claims, demands or
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by electronic mail (for which a confirmation email is
obtained), or sent by overnight courier (providing proof of delivery) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
9.09):



 
If to KAR, to:
         
KAR Auction Services, Inc.
   
13085 Hamilton Crossing Boulevard
   
Carmel, Indiana 46032
   
Email:
becca.polak@karauctionservices.com
   
Attention:
Chief Legal Officer
     
with a copy (prior to the Effective Time) to:
         
Skadden, Arps, Slate, Meagher & Flom LLP
   
Four Times Square
   
New York, New York 10036
   
Email:
Sean.Doyle@skadden.com
     
Gregory.Fernicola@skadden.com
     
Dwight.Yoo@skadden.com
   
Attention:
Sean C. Doyle
     
Gregory A. Fernicola
     
Dwight S. Yoo
     
If to SpinCo, to:
         
Insurance Auto Auctions, Inc.
   
Two Westbrook Corporate Center, Suite 500
   
Westchester, Illinois 60154
   
Email:
jkett@iaai.com
     
skerley@iaai.com
   
Attention:
John Kett
     
Sidney Peryar
     
with a copy (prior to the Effective Time) to:
         
Skadden, Arps, Slate, Meagher & Flom LLP
   
Four Times Square
   
New York, New York 10036
   
Email:
Sean.Doyle@skadden.com
     
Gregory.Fernicola@skadden.com
     
Dwight.Yoo@skadden.com
   
Attention:
Sean C. Doyle
     
Gregory A. Fernicola
     
Dwight S. Yoo



Any Party may, by notice to the other Party, change the address to which such
notices are to be given.


Section 9.10            Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of any such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.
18

--------------------------------------------------------------------------------



Section 9.11            Force Majeure.  The Force Majeure provision set forth in
Section 10.7 of the Separation and Distribution Agreement shall apply to this
Agreement.


Section 9.12            Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.


Section 9.13            Survival of Covenants.  Except as expressly set forth in
this Agreement, the covenants, representations and warranties and other
agreements contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Separation and the Distribution
and shall remain in full force and effect thereafter.


Section 9.14            Waivers of Default.  Waiver by any Party of any default
by the other Party of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of the waiving Party. No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.


Section 9.15            Dispute Resolution.  The dispute resolution procedures
set forth in Article VII of the Separation and Distribution Agreement shall
apply to any dispute, controversy or claim arising out of or relating to this
Agreement.


Section 9.16            Specific Performance.  Subject to Article VII of the
Separation and Distribution Agreement, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or Parties who are, or are to be, thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
(on an interim or permanent basis) in respect of its rights or their rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative.  The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any Action for specific performance that a remedy at law would be
adequate is waived.  Any requirements for the securing or posting of any bond
with such remedy are hereby waived by each of the Parties.


Section 9.17            Amendments.  No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.


Section 9.18            Interpretation.  In this Agreement, (a) words in the
singular shall be deemed to include the plural and vice versa and words of one
gender shall be deemed to include the other genders as the context requires; (b)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules hereto and thereto) and not to any particular
provision of this Agreement; (c) Article, Section and Schedule references are to
the Articles, Sections and Schedules to this Agreement unless otherwise
specified; (d) unless otherwise stated, all references to any agreement shall be
deemed to include the exhibits, schedules and annexes to such agreement; (e) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified; (f) the word
“or” shall not be exclusive; (g) unless otherwise specified in a particular
case, the word “days” refers to calendar days; (h) references to “business day”
shall mean any day other than a Saturday, a Sunday or a day on which banking
institutions are generally authorized or required by law to close in the United
States or New York, New York; (i) references herein to this Agreement or any
other agreement contemplated herein shall be deemed to refer to this Agreement
or such other agreement as of the date on which it is executed and as it may be
amended, modified or supplemented thereafter, unless otherwise specified; and
(j) unless expressly stated to the contrary in this Agreement, all references to
“the date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and
words of similar import shall all be references to June 27, 2019.


Section 9.19            Limitations of Liability.  Notwithstanding anything in
this Agreement to the contrary, neither SpinCo or any member of the SpinCo
Group, on the one hand, nor KAR or any member of the KAR Group, on the other
hand, shall be liable under this Agreement to the other for any indirect,
punitive, exemplary, remote, speculative or similar damages in excess of
compensatory damages of the other arising in connection with the transactions
contemplated hereby (other than any such Liability with respect to a Third-Party
Claim).


Section 9.20            Mutual Drafting.  This Agreement shall be deemed to be
the joint work product of the Parties and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable to this Agreement.


[Remainder of page intentionally left blank]
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.



 
KAR AUCTION SERVICES, INC.
         
By:
/s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller    
Title:
Executive Vice President and Chief Financial Officer
         
IAA, INC.

 
By:
   /s/ John W. Kett
   
Name:
John W. Kett    
Title:
Chief Executive Officer and President






--------------------------------------------------------------------------------